   Case 1-19-44368-nhl   Doc 53   Filed 01/21/20   Entered 01/21/20 17:01:11




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
In Re:


                                                   Chapter 7
                                                   Case No.:   19-44368-nhl
             YVETTE C. HOYER,

                                         Debtor



  AFFIRMATION IN REPLY TO CREDITORS OBJECTION TO THE Debtor’s LOSS
                     MITIGATION APPLICATION


     NIGEL E. BLACKMAN, ESQ., herein affirms pursuant to the
penalties of perjury as follows:
1. I am an attorney associated with firm, BLACKMAN & MELVILLE,
  P.C., attorney for the Debtor, YVETTE HOYER.
2. I make this affirmation in Reply to Creditor, BANK OF
  AMERICA, NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR BY
  Merger to LaSalle Bank, Objection to Debtor’s Motion for
  Loss Mitigation.
3. There are serious discrepancies between the allegations in
  the creditor’s statements and the evidence and differing
  position by the Debtor and her niece, owner in fee, SHAUNA
  PAUL.
4. Firstly, in or about February 4, 2010 the Debtor was offered
  a loan modification by creditor’s predecessor in interest,
  FIRST FRANKLIN LOAN SERVICES. Within that loan modification
  it specifically stated the nature of the trial loan
  requirements, See herein as Exhibit 1 a copy of that offer.
5. The debtor made all payments under that loan offer
  indicating an acceptance of that offer.              Copies of checks
  paid pursuant to that offer up until after the acceptance is
  herein attached as Exhibit 2.
      Case 1-19-44368-nhl   Doc 53   Filed 01/21/20   Entered 01/21/20 17:01:11




6. On or about September 7, 2010 the creditor’s predecessor,
  FIRST FRANKLIN LOAN SERVICES approved the loan modification.
  See herein as Exhibit 3 a copy of the approval letter.
  Payments were made even showing until December 2010.
7. On December 5, 2010 the records show that the debtor was
  sent a statement from the creditor, BANK OF AMERICA,
  indicating that her account was over due.                 See herein as
  Exhibit 4, a copy of the December 5, 2010 correspondence.
8. Some 10 days later creditor, BANK OF AMERICA, sent a Notice
  to Debtor indicating “NOTICE OF ACCELERATION”.                   This was
  where debtor’s problem began with this creditor.
9. The city’s register indicates that First Franklin Loan
  Services purported to transfer all interest in the Mortgage
  obligations, by an Assignment dated January 2009, it was
  recorded in March 2009. See herein as Exhibit 5.
10.     All payment drafts were made to Bank of America.
  Therefore, bank of America is estopped from denying that
  only two payments were made.
11.     It is suspected that the Creditor and its servicer /
  predecessor have an accounting problem that does not in fact
  involve the debtor, and that the Creditor acted improperly
  and erroneously in arriving at the false conclusion that
  Debtor defaulted.         In fact Creditor is the party in Breach.
12.     As a matter of equity the Debtor should be allowed to
  mitigate her own losses and seek loan modification, rather
  than suffer the loss of her own property due to the
  wrongdoing of the Creditor in this case.
13.     The creditor’s account should be readjusted accordingly
  and default issues set aside due to creditor’s own
  negligence in administering its accounts.
14.     Debtor does not have funds that it would otherwise have
  set aside for mortgage payments due to the fact that she has
  been fighting foreclosure cases and creditors’ claims and
      Case 1-19-44368-nhl    Doc 53   Filed 01/21/20   Entered 01/21/20 17:01:11




  does not have funds for defaulted payments.
                            DEBTOR IS ELIGIBLE TO MODIFY
15.     Irrespective of the above recitation of facts leading to
  this matter today Debtor is now in a position to qualify
  even more as she was before.
16.     Debtor, YVETTE HOYER, has a recorded monthly income of
  $4,222.00 as Evidenced by her paycheck in Exhibit 6.
17.     The Debtor, who additionally resides with co-debtor and
  fee holder, SHAUNA PAUL, has monthly income of approximately
  $4222.00 per month, based upon her profit and loss
  statement.       See herein as Exhibit 7.
18.     ESTEHER PAUL GARRAWAY, Shauna Paul’s mother additionally
  has decided to contribute to the expenses of the household
  from her income and savings in saving this property.                     Her
  pay stubs are included herein as Exhibit 8.                   She is willing
  to contribute $1,500.00 of her monthly income.
19.     Furthermore, the lower floors of premises have previously
  been used by a non-profit, directed by Shauna Paul, in
  providing housing to NY City programs and is paid by the
  City of New York for those housing provisions.                    The relevant
  sections of the building are presently under renovation to
  provide a minimum of 3 and maximum of 6 persons housing
  which in approximately 60-90 days should be completed and
  ready for inhabitance by the individuals needed to be placed
  by the city.        This activity yields income to household of an
  additional $3,000.00-$6,000.00 (approximately $1,000.00 per
  person).
20.     Based upon the above, immediately there shall be available
  gross monthly income of $12,500.00 in the household for the
  purposes of maintaining the modified mortgage.
21.     Using the numbers the Creditor has put forth the Debtor
  potentially may propose a repayment schedule consisting of a
  new 30 year fixed mortgage on a new principal of $732,809.51
      Case 1-19-44368-nhl   Doc 53   Filed 01/21/20   Entered 01/21/20 17:01:11




  or any lesser amounts the creditor’s calculation may be
  reduced by.       According to interest rates in the present
  market at 2.5% the debtor’s premiums would be at $2,895.48
  monthly, for a period of 360 months.
22.     There is no reason why, considering all of the
  circumstances involved in this matter, that this payment
  restructuring is not unreasonable and is favorable to the
  Creditor, BANK OF AMERICA.
23.     There are issues surrounding the creditor, GUSTAVIA HOMES,
  LLC., regarding how it derived its title and furthermore,
  why that loan was never merged with the first mortgage
  lienholder; however, if the existing judgment is given
  credence in the end their lien judgment based upon a debt of
  $215,461.98 may be similarly dealt with by offer of a 30
  year fixed mortgage $851.00 monthly for 360 months.


Dated: January 20, 2019




                                               BLACKMAN & MELVILLE, P.C.
                                             By: Nigel E. Blackman, Esq.
                                                 11 Broadway, Suite 615
                                                      New York, NY 10004
                                                          (718) 576-1646
                                                         Mailing Address
                                                1557 Burford Dr.,#491930
                                                 Lawrenceville, GA 30049
